Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Response to Arguments
2.	Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. Applicant argues the present invention provides a clever way of manufacturing a complete line of products with a simplified manufacturing process and an object of the application is to provide an array of articles for both men and women while maintaining a low manufacturing cost.  Applicant argues the specification state that ‘by setting the first circumferential length smaller than the third circumferential length as defined above, at least one absorbent article of the first subarray has a shape and form in an relaxed state that is specifically adapted to fit a female user, and at least one absorbent article of the second subarray has a shape and form in a relaxed state that is specifically adapted to fit a male user.’ And equally important ‘by using substantially the same width for two different articles in the array the manufacturing process typically enables simplified manufacturing due to reduced need for adjustment of the manufacturing line for each individual type of absorbent article’.  Applicant argues that as a result of the aforementioned advantages, the claimed array functions differently than the applied art. Applicant’s arguments are not commensurate with the scope of the claims.  What is claimed is the third circumferential length is more than 10% larger than the first circumferential length.  This does not denote that the articles . 

As to claims 12 and 17, Applicant argues Morimoto only shows one product in Figure 6(a) and although this figure illustrates an acute angle, there is no teaching or suggestion in either reference of ‘wherein the first acute angle of each of the first and second size absorbent article is larger than the first acute angle of each of the third and fourth size absorbent articles’.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner relies on Morimoto for a teaching of an acute angle.  Because the first, second, third, and fourth articles represent different sizes/structures, the angles would obvious also be different, corresponding sizes. Applicant’s arguments are not persuasive. 


Note: Applicant argues the merits of ‘newly added claims 27 and 28’.  However, no new claims have been added in the version of claims filed 2/01/21. 


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-11, 14-16, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Melius et al. US Patent Application Publication 2010/0108554 in view of Seitz et al. US Patent Application Publication 2014/0378932.


a first subarray of absorbent articles including articles adapted for female users,

a second subarray of absorbent articles including absorbent articles adapted for male users (paragraphs 0005).  Melius teaches the gender-specific articles may be offered in three sizes for males and three sizes for females such as small, medium, and large (paragraph 0093), which provides the claimed first size, second size for females and a third size and fourth size for males. 

wherein each absorbent article of the array as a longitudinal direction 22 and a transverse direction (Figure 1) and comprises:

a front panel 2 having a waist edge 12 and a pair of side edges 8,

a back panel 4 having a waist edge 14 and a pair of side edges 10 (Figure 1; paragraph 0055),

an absorbent insert (paragraph 0058) located mainly in a crotch portion 6 of the absorbent article and being connected to the front and back panels and having an absorbent core 24,


wherein each absorbent article in the array comprises a transversely elasticized waist portion 90 extending along the waist opening and a transversely elasticized body portion located 92 adjacent to the waist portion (Figures 3 and 4; paragraph 0083),

As to the waist portions, Melius teaches the absorbent articles to be worn by the males have a waistband 90 and elasticized body portion 92 (Figure 3) having a circumferential length (width) and tension greater than the articles to be worn by the females having a width of the waistband 90F and elasticized body portion 92F.  Because Melius teaches the absorbent articles for females have various sizes and the absorbent articles for males have various sizes (paragraph 0093), and generally larger than the absorbent articles for females, the waist portions of the first and second absorbent articles for females and third and fourth articles for males would also have circumferential lengths (width) in the waist relative to one another as claimed (paragraphs 0085).  

 Melius does not specifically teach the claimed percentages or tension in the waist portions between the sizes and gender-specific articles or the claimed ten.  Melius teaches the circumferential lengths of the waist portion of the male garments (third and fourth) and female garments (first and second) are different with the male garments being relatively larger (paragraph 0085).  Melius also teaches various sizes with the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The article of Melius comprises an elastomeric waistband 90 in the front and back waist regions (Figures 3 and 4; paragraph 0083). Melius teaches tension of the waistbands in 


As to claims 2, 3, 6, and 7, Melius teaches the circumferential length (width) of the waist portion in the extended or relaxed states of the first size (female) 90F and third size 

As to claims 4 and 5, Melius teaches the gender-specific articles can be generally the same size or of various sizes (paragraph 0093).  Thus, it would have been an obvious design choice to one having ordinary skill in the art to determine the size ranges or equivalent sizes needed for a desired array of garments.  

As to claims 8 and 9, Melius teaches the circumferential length (width of the elasticized body portion) of the body portion in the extended or relaxed states of the first size (female) 92F and third size (male) 92 absorbent article is smaller than the circumferential length of the waist portion in the extended state of the second size (female) 92F and fourth size (male) 92 absorbent article as Melius teaches the various sizes are small, medium and large, thus the (elasticized) body portion size would correspond with the article size (paragraphs 0085, 0093).

As to claims 10 and 11, Melius does not teach the circumferential length of the body portion in an extended state is measured according to the method described in the specification with a tension of 80 Newton.  However, as discussed in claim 1, Melius meets all of the structural limitations of claim 1 as set forth above.  Therefore, the elastic laminate of Melius is capable of having a tension as claimed in the waist portion in the 

As to claim 14, Melius teaches a smallest longitudinal distance between a side edge 8 of the front panel and an oppositely located side edge 10 of the back panel of each absorbent article in the array is essentially the same (Figure 1).

As to claim 15, Melius teaches each front panel 2 in the array comprises a first elastic region 90/90F and a second elastic region 92/92F and wherein each back panel 4 in the array comprises a third elastic region 90/90F and a fourth elastic region 92/92F (Figures 3 and 4), wherein the first and third elastic regions define the transversely elasticized waist portion extending along the waist opening and the second and fourth elastic regions define the transversely elasticized body portion.

As to claim 16, Melius teaches the transversely elasticized waist portion 90 and/or the transversely elasticized body portion 92 comprises an elastic web material, such as an elastic nonwoven or elastic film laminate (paragraph 0082).

As to claim 19, Melius teaches the front and back panels 2, 4 of each absorbent article -in the array are made of individual parts that are mutually interconnected by means of 

As to claim 20, Melius teaches the absorbent articles are pant diapers or sanitary pants or incontinence pants (Abstract, paragraphs 0040, 0088).

As to claim 21, Melius teaches first and second graphics to distinguish articles worn by women and me (paragraph 0043). Melius teaches first and second packages having first external indicia where the first package contains articles adapted to be worn by women and a second package having second external indicia and containing articles adapted to be worn by men (paragraphs 0048, 0094).  Melius additionally teaches the package may contain size information specific to the gender (paragraph 0095). 

As to claim 22, Melius does not teach different gathering in the front or rear panels between the first and second subarrays.  However, Melius does teach that to accommodate the style and fit preferences of men, the tension of the waistbands in absorbent articles adapted for use by males is, in particular embodiments, greater than the tension of the waistbands in absorbent articles adapted for use by females (paragraph 0085).  It would be obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the panels of Melius to have a different degree of gathering between the first and second subarrays, since where the tension 

As to claims 23 and 24, Melius teaches the gender-specific articles can be generally the same size or of various sizes (paragraph 0093).  Thus, it would have been an obvious design choice to one having ordinary skill in the art to determine the size ranges or equivalent sizes needed for a desired array of garments.  




9.	Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melius et al. US Patent Application Publication 2010/0108554 as applied to claim 1 above, and further in view of Morimoto et al. US Patent Application Publication 2013/0138072.

As to claim 12, Melius teaches the present invention substantially as claimed, see the rejection of claim 1 supra.  Melius does not teach a first acute angle defined by a first line extending between an uppermost point of the side seam and a lowermost point of the side seam with the absorbent article in a relaxed state and a second line extending in the longitudinal direction.  Morimoto teaches a pull-on diaper having a smaller waist circumference than the body circumference for the benefit of providing a diaper that is easy to apply but also provides a smaller waist to prevent sagging (paragraphs 0005, 


As to claim 17, Melius teaches an array of disposable pant-type gender-specific absorbent articles adapted for female and male users (Abstract, paragraphs 0005 ), the array comprises:
a first subarray of absorbent articles including articles adapted for female users,

a second subarray of absorbent articles including absorbent articles adapted for male users (paragraphs 0005).  Melius teaches the gender-specific articles may be offered in three sizes for males and three sizes for females such as small, medium, and large (paragraph 0093), which provides the claimed first size, second size for females and a third size and fourth size for males, 
Melius does not teach a first acute angle defined by a first line extending between an uppermost point of the side seam and a lowermost point of the side seam with the absorbent article in a relaxed state and a second line extending in the longitudinal direction.  Morimoto teaches a pull-on diaper having a smaller waist circumference than the body circumference for the benefit of providing a diaper that is easy to apply but 

The article of Melius/Morimoto comprises an elastomeric waistband 90 in the front and back waist regions (Figures 3 and 4; paragraph 0083). Melius teaches tension of the waistbands in absorbent article adapted for use by females can be different than the tension of the waistbands in absorbent articles adapted for use by males (paragraph 0085) in that the tension of waistbands in absorbent articles adapted for use by males may be greater than the tension of the waistbands in absorbent articles adapted for use by females (paragraph 0085). The tension in the waistband correlates to the strain of the elastics and a relaxed state is obviously a different width from an extended state when the article is adorned by the user.  However, Melius is silent as to the transverse width of the waistband. Seitz teaches an array of disposable articles with different sizes for fitting a broad range of wearers (Abstract).  Seitz teaches the elastic waistband comprises elastic strands that are prestrained and provide a fitment force to the waistband (paragraphs 0046, 0049).  Seitz teaches the relaxed waist circumference varies according to the size of the garment in the array (Seitz Table 4).  Seitz teaches the elastic strands have a percent length increase when force is applied (paragraph . 


Allowable Subject Matter
10.	Claim 13 is allowed.
11.	Claims 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781